Exhibit 2.1 PURCHASE AND SALE AGREEMENT THIS PURCHASE AND SALE AGREEMENT (this “ Agreement ”) is made and entered into as of October 6, 2014, by and between SPIRIT MASTER FUNDING IX, LLC , a Delaware limited liability company (“ Purchaser ”), and GREENWOOD BURGERS REAL ESTATE, INC ., an Indiana corporation (“ Greenwood Burgers Real Estate ”); CASCADE BURGERS REAL ESTATE, INC. , a Michigan corporation (“ Cascade Burgers Real Estate ”); AMC HAMMOND REAL ESTATE, INC ., an Indiana corporation (“ AMC Hammond Real Estate ”); AVON BURGERS REAL ESTATE, INC. , an Indiana corporation (“ Avon Burgers Real Estate ”); AMC BIRCH RUN REAL ESTATE, INC. , a Michigan corporation (“ AMC Birch Run Real Estate ”); WESTFIELD BURGERS REAL ESTATE, INC. , an Indiana corporation (“ Westfield Burgers Real Estate ”); AMC CANTON REAL ESTATE, INC. , a Michigan corporation (“ AMC Canton Real Estate ”); AMC WESLEY CHAPEL REAL ESTATE, INC. , a Florida corporation (“ AMC Wesley Chapel Real Estate ”); ANSLEY GROUP, L.L.C. , a Michigan limited liability company (“ Ansley Group ”); AMC BRANDON REAL ESTATE, INC. , a Florida corporation (“ AMC Brandon Real Estate ”); and AMC BAGLEY REAL ESTATE, INC. , a Michigan corporation (“ AMC Bagley Real Estate ”), (Greenwood Burgers Real Estate, Cascade Burgers Real Estate, AMC Hammond Real Estate, Avon Burgers Real Estate, AMC Birch Run Real Estate, Westfield Burgers Real Estate, AMC Canton Real Estate, AMC Wesley Chapel Real Estate, Ansley Group, AMC Brandon Real Estate, and AMC Bagley Real Estate are referred to collectively as the “ Seller ”). Except as otherwise expressly defined herein, capitalized terms will have the meanings set forth in Article I below. WITNESSETH: For and in consideration of the mutual covenants and promises hereinafter set forth, the parties hereby mutually covenant and agree as follows: ARTICLE I DEFINED TERMS The following terms shall have the following meanings for all purposes of this Agreement: “ Additional Title Objection ” has the meaning set forth in Section 3.01(d)(ii). “ Affiliate ” or any derivation thereof, means any Person which directly or indirectly controls, is under common control with, or is controlled by any other Person. For purposes of this definition, “controls”, “under common control with” and “controlled by” means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of such Person, whether through ownership of voting securities or otherwise. “ Allocations ” has the meaning set forth in Section 2.02. “ Assignment of Warranties ” has the meaning set forth in Section 6.01(a)(iii)(B). “ Bill of Sale ” has the meaning set forth in Section 6.01(a)(iii)(C). “ Birch Run Property ” has the meaning assigned to such term in Section 2.03. “ Business Day ” means a day on which banks located in Scottsdale, Arizona are not required or authorized to remain closed. “ Closing ” shall have the meaning set forth in Section 4.01. “ Closing Date ” means the date specified as the closing date in Section 4.01. “ Closing Deadline ” means fifteen (15) Business Days following the expiration of the applicable Inspection Period or any other date mutually agreed upon by Seller and Purchaser. “ Completion Date ” means, for either the Wesley Chapel Property or any of the Properties Under Construction, the first date on which each of the following is satisfied with respect to any such Property: (a) construction of all site improvements, curbs, driveway areas, building structures with respect to such Property are completed, all utilities have been installed, and all parking areas (including ADA areas) are striped, as evidenced by a certificate of completion executed by Seller’s architect or contractor, and (b) Purchaser receives a written notice from Seller stating that the conditions in the immediately preceding clause (a) have been satisfied with respect to such Property (accompanied by a copy of such certificate of completion). “ Deeds ” means those certain general, special or limited warranty grant deeds, as agreed to by Seller and Purchaser, whereby an entity comprising Seller conveys to Purchaser all of such entity’s right, title and interest in and to each Real Property, free and clear of all Liens, restrictions, encroachments and easements, except the Permitted Encumbrances. “ Effective Date ” means (a) with respect to the Initial Closing Properties, the date of execution of this Agreement by both Seller and Purchaser, and (b) with respect to the Wesley Chapel Property and each Property Under Construction, the Completion Date for each such Property. “ Environmental Proof of Insurance ” has the meaning set forth in Section 6.01(xv). “ Environmental Liens ” means all liens and other encumbrances imposed pursuant to any Hazardous Materials Law. “ Environmental Report ” has the meaning set forth in Section 3.04. “ Existing Leases ” has the meaning assigned to such term is Section 2.03. “ Facilities ” means the uses described on Exhibit E and uses incidental thereto. “ Franchise Agreement(s) ” means any supply, distribution, franchise, license and/or area development agreement between Franchisor and Tenant and any amendments, extensions and supplements thereto. 2 “
